department of the treasury yy internal_revenue_service p o box irs cincinnati oh release number release date it code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s date date employer id number contact person id number contact telephone number contact fax number uil department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c state d year t dollars amount v dollars amount w dollars amount x dollars amount y dollars amount z dollars amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c your articles of incorporation state that the purposes for which you were formed include providing information and training to softball and baseball umpires and coordinating scheduling and assigning professional softball and baseball umpires for little leagues adult softball and baseball leagues and softball and baseball tournaments your purposes also include maintaining a forum for softball and baseball umpires to come together to share and obtain information establishing and promoting sports and sportsmanship ideals and promoting friendship among members through meetings and social gatherings your articles of incorporation go on to state that upon dissolution your assets will be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code letter rev catalog number 47630w your constitution states that your objectives are to uphold and promote high ethical standards among baseball officials provide an instructional program to train and qualify members to officiate baseball games and encourage a knowledge of baseball rules and mechanics among members your members are those who have paid their annual dues met the qualification requirements and maintain a professional and ethical relationship with you and your members as well as the teams served and the community the qualifications for membership as listed in your bylaws include passing the qualification examination with a score of or higher satisfactorily meeting field clinic requirements and attending the required number of meetings sec_4 of your bylaws provides information about game assignments none of your members are guaranteed to receive a game game assignment or schedule only quality instruction and related materials are guaranteed to members sec_4 states that none of your umpires shall accept any contest except from your assignor unless otherwise approved by the assignor section of your bylaws states that all members should conduct themselves as professionals and all officials should be qualified to umpire know the rules arrive on time wear the proper attire and equipment and carry and maintain your sport’s officials’ insurance your board_of directors includes an instructional chairperson who is responsible for carrying out your training program maintaining records of all grades ruling on questions of rules and mechanics establishing your instructional program and recruiting and directing instructors for your training you bring in officials from an academy before the start of the season to hold a one day clinic you also use field time during the winter to evaluate new umpires and you provide various materials on rules and decisions your board_of directors also includes an assignor who will ensure that all games that you are responsible for are staffed with the appropriate number of qualified officials games from the league are given out by the teams who need their use and tournaments are done via the schedule from the tournament company fees for teams are paid directly to the umpires but fees for tournaments are paid to you by check you then send out an end of year form_1099 to all umpires you submitted a d fee schedule that game fees range from x dollars to y dollars per umpire depending on the ages of the players and number of innings if only umpire shows the fee ranges from y dollars to z dollars the tournament fees range from v dollars to w dollars and t dollars per travel game is owed to the assignor the t dollars is to be kept in your fund to help keep dues down and to be used at the end of the year for taxes training and a year end dinner with the travel games the assignor sends out a monthly statement to each member with the t dollar game fees the invoice must be paid within days of receipt or the assignor may withhold future assignments or invoke other sanctions your financial data shows that the majority of your revenue is from umpire fees and the majority of your expenses are for professional fees your final activity consists of an end of year banquet where you do a season recap and go over news for the next year law sec_501 of the internal_revenue_code the code describes corporations organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states than an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization’s articles of organization or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revrul_61_170 1961_2_cb_112 states that an association of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not exempt under code sec_501 as an organization described in sec_501 revrul_77_365 1977_2_cb_192 states that an organization that conducts clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport is operated exclusively for educational_purposes and qualifies for exemption under sec_501 of the code revrul_80_215 lr b states that organization that is formed to develop promote and regulate a sport for individuals under years of age by organizing local and statewide competitions promulgating rules organizing officials presenting seminars distributing a newsletter and otherwise encouraging growth of the sport qualifies for exemption under sec_501 of the code in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes catalog number 47630w letter rev application of law you are not as described in sec_501 of the code because you are not organized and operated exclusively for exempt purposes you do not meet the organizational_test to qualify for recognition of tax exempt status under sec_501 of the code your articles of incorporation do not limit your purposes to one or more exempt purposes as required in sec_1_501_c_3_-1 moreover you fail the organizational_test because your articles of incorporation do not dedicate your assets to an exempt_purpose under sec_501 of the code as required in sec_1_501_c_3_-1 you fail the operational_test as you are not operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 your activities include coordinating scheduling and assigning your member umpires to baseball and softball games and tournaments the umpires get paid fees for their services and you also collect fees from the umpires for travel games that you assign to them coordinating scheduling and assigning games is a service to your members and does not fulfill an educational or charitable purpose as explained in sec_1_501_c_3_-1 you will not be regarded as operated exclusively for one or more exempt purposes because more than an insubstantial amount of your activities further nonexempt purposes you are not like the organization in revrul_80_215 although you may organize officials for softball and baseball games the games which you are involved in are not limited to those for individuals under years of age your activities therefore do not fulfill a charitable purpose additionally you are not like the organization in revrul_77_365 because your activities mainly involve providing umpires for recreational softball and baseball games you do not provide any education to the individuals playing the games although you do provide some education to the umpires your main activity is coordinating and scheduling umpires your activities are therefore not exclusively educational like the organization in revrul_61_170 you were formed to provide employment opportunities for your members by coordinating scheduling and assigning your member umpires to baseball and softball games and tournaments per sec_1_501_c_3_-1gi an exempt_organization must serve a public rather than a private interest by providing these services to your members you are serving the private interests of your members and do not meet the qualifications for exemption under sec_501 of the code you are very similar to the organization described in better business bureau of washington d c inc because the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes although you may have some educational activities such as holding a one day clinic each year before the start of the season and providing training and informational materials to your members any educational_purposes are overshadowed by the commercial nature of your activities you are responsible for staffing games with qualified officials you provide a service to your members by matching your member umpires with jobs where they are paid for their services fees for teams are paid directly to the umpires fees for tournaments are paid to you you also collect a t dollar fee from your member umpires for each travel game they are assigned and your assignor sends out a monthly statement to each member with their t dollar game fees the majority of your revenue is from umpire fees and the majority of your expenses are professional fees at the end of the year you send form_1099 out to all umpires you are therefore operating in a commercial manner letter rev catalog number 47630w conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you are not organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code because you operate in a commercial manner for the private interests of your members if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code catalog number 47630w letter rev where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
